            Case 2:20-cv-01243-WBS-EFB Document 4 Filed 06/22/20 Page 1 of 3


1    Stanley Goff, Bar No. 289564
     15 Boardman Place Suite 2
2
     San Francisco, CA 94103
3    Telephone: (415) 571-9570
     Email: scraiggoff@aol.com
4
     Attorney for Plaintiff Gerald Pitts
5

6
                                   UNITED STATES DISTRICT COURT
7                             FOR THE EASTERN DISTRICT OF CALIFORNIA
8

9
      GERALD PITTS;                                   CASE NO.: 2:20-cv-01243-WBS-EFB
10

11
                Plaintiffs,

12                                                    ORDER

13

14    v.

15

16    CALIFORNIA HIGHWAY PATROL
      OFFICERS D. BAUMGARTNER,
17    HARDMAN, SKINNER, LANGFORD, DOES
      1-25;
18

19              Defendants.

20
                IT IS HEREBY ORDERED that the plaintiff’s request to proceed in forma pauperis is
21

22   granted.

23   Dated: June 20, 2020
24

25

26

27

28
     Case 2:20-cv-01243-WBS-EFB Document 4 Filed 06/22/20 Page 2 of 3


1

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     Case 2:20-cv-01243-WBS-EFB Document 4 Filed 06/22/20 Page 3 of 3


1

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
